By the Court:
The mode of impanelling a jury in capital cases adopted by the court below has long been in practice in many counties of the State, and we see no error in it to the injury of the defendant. The law guarantees to him the rights to challenge for cause, and to make twenty-three peremptory challenges, but it leaves wholly to the discretion of the court the means and manner of administering that right. We are not prepared to say that the method adopted in this case was not reasonable, and calculated to carry out substantially and fairly the provisions of the law.

Motion overruled.